DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 12 May 2020.
Claims 1-14 and 16-21 are under examination.
Claim 15 is cancelled.
Claims 1-14 and 16-21 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 June 2020 and 19 July 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 2 is directed to an apparatus but the claim fails to recite structures that would define the claimed network and that would perform the recited functions; this makes the claim indefinite.

Claim 4 is directed to an apparatus but the claim fails to recite structures that would define the claimed network and that would perform the recited functions; this makes the claim indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claim 14 recite a computer readable medium which appears to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir.1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non- transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijiten, 500 F.3d 1346,1356-57 (Fed. Cir. 2007) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-14 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lei et al. (US Publication 2021/0176011).

With respect to claims 1, 2 and 14, Lei teaches A method of operating a feedback radio node in a radio access network, (User equipment, Figure 1)  the feedback radio node being configured with a set of feedback codebooks, (HARQ-ACK codebooks are configured with TB-based HARQ-ACK and CBG-based HARQ-ACK, Paragraph 54) each codebook of the set indicating an arrangement of one or more subpatterns of feedback bits into feedback information; (each codebook arranges ACK bits in the codebook , Paragraph 54. Examiner note: Subpattern is defined in specification to have size of one bit and indicate acknowledgment information) the method comprising:

transmitting feedback signaling representing feedback information determined based on a codebook selected from the set of feedback codebooks.; (a HARQ-ACK codebook corresponding to the CBG-level or TB-level is used to transmit HARQ-ACK feedback, Paragraph 54) 

With respect to claims 3 and 4, Lei teaches A method of operating a signaling radio node in a radio access network, the method comprising:

configuring a feedback radio node with a set of feedback codebooks, (HARQ-ACK codebooks are configured with TB-based HARQ-ACK and CBG-based HARQ-ACK, Paragraph 54) each codebook of the set indicating an arrangement of one or more subpatterns of feedback bits into feedback information. (Each codebook arranges ACK bits in the codebook, Paragraph 54. Examiner note: Subpattern is defined in specification to have size of one bit and indicate acknowledgment information)

With respect to claims 5 and 16, Lei teaches wherein at least one feedback codebook is a HARQ codebook. (Codebook is HARQ-ACK codebook, Paragraph 38) 

With respect to claims 6 and 17, Lei teaches wherein the codebook is selected based on an indication received with control information. (Codebook corresponding to RRC configured maximum number of CBGs per TB is used, Paragraph 51) 

With respect to claims 7 and 18, Lei teaches wherein the codebook is selected based on resources scheduled for transmission of the feedback signaling. (Codebook is determined based on K2, Paragraph 55. K2 is indicated based on required PUCCH resource, Paragraph 56. Therefore codebook is determined based on required PUCCH resource) 

With respect to claims 8 and 19, Lei teaches wherein the codebook is selected based on a format indicated for the feedback signaling. (Codebook is determined based on K2, Paragraph 55. K2 is  
With respect to claims 9 and 20, Lei teaches the feedback signaling is based on a transmission codebook determined based on the selected codebook by changing the selected codebook based on a received feedback control indication. (The HARQ-ACK codebook size can be semi-statically changed by adjusting the configured maximum number of CBGs and/or the number of bundled PDSCHs via a RRC signaling, Paragraph 35. HARQ-ACK feedback is based on HARQ-ACK codebook)

With respect to claims 10 and 21, Lei teaches a subpattern of bits of the feedback information pertains to one of control signaling and data signaling. (The remote unit needs to report HARQ-ACK feedback for the N PDSCHs in uplink control information (UCI), Paragraph 35.)

With respect to claim 12, Lei teaches wherein different feedback codebooks pertain to at least one of:
different carriers; 

different carrier arrangements; (TB-based HARQ-ACK for a downlink association set, association set is for carrier 1 and carrier 2, CBG based HARQ-ACK for 2nd slot for carrier 1 and 3rd slot of carrier 2, Figure 5)

different types of signaling; and

different types of control signaling.

With respect to claim 13, Lei teaches at least one feedback codebook of the set comprises at least one subpattern pertaining to a code block group. (CBG based HARQ-ACK, Figure 5)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US Publication 2021/0176011) in view of Wang et al. (US Publication 2019/0363840).

With respect to claim 11, Lei doesn’t teach at least one feedback codebook of the set comprises one or more subpatterns pertaining to control signaling.

Wang teaches at least one feedback codebook of the set comprises one or more subpatterns pertaining to control signaling. (Transmit HARQ ACk feedback to indicate the higher-layer control signaling is received correctly, Paragraph 239.)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Lei by at least one feedback codebook of the set comprises one or more subpatterns pertaining to control signaling as taught by Wang. The motivation for combining Lei and Wang is to be able to ensure correctly received the higher-layer control signaling for HARQ-ACK/NACK codebook.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onggosanusi et al. (US Publication 2014/0226702) discloses precoding of Physical Downlink Shared Channel (PDSCH) data and dedicated reference signals with codebook-based feedback for multi-input multi-output (MIMO) transmissions.
Takeda et al. (US Publication 2018/0323907) discloses transmitter that transmits delivery acknowledgement signals (HARQ-ACKs), a receiver that receives downlink control information including: in one or more predetermined subframes of the downlink control information, first information that indicates a total number of cells to be subjected to downlink (DL) transmission scheduling, and second information that indicates a cumulative number of cells.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472